         Case 1:18-cv-00701-JGK Document 57 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────

SECURITIES AND EXCHANGE COMMISSION,                18cv701 (JGK)

                      Plaintiff,                   AMENDED ORDER

             - against -

ROLAND MATHYS,

                        Defendant.

────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The defendant shall respond in writing to the Order to Show

Cause for a default judgment by July 17, 2020. If the defendant

fails to respond by that date, judgment may be entered against

him and he will have no trial. The plaintiff may reply by July

22, 2020. The plaintiff shall serve a copy of this Order to Show

Cause expeditiously and shall file proof of service by July 10,

2020. No personal appearances are required in connection with

this Order to Show Cause.

SO ORDERED.

Dated:       New York, New York
             May 6, 2020                 /s/ John G. Koeltl   _______
                                                 John G. Koeltl
                                          United States District Judge
